
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 58
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 7, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Directing the Clerk of the House of
		  Representatives to make a correction in the enrollment of H.R.
		  4240.
	
	
		That, in the enrollment of the bill (H.R.
			 4240) an Act to reauthorize the North Korean Human Rights Act of 2004, and for
			 other purposes, the Clerk of the House of Representatives shall make the
			 following correction: in section 7, insert is amended before
			 by striking.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
